Title: General Orders, 29 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Friday Novr 29th 1782
                     Parole Newhaven
                     Countersigns Ormond,
                  Petersborough
                  For the day tomorrow Lieutenant Colonel CummingsLt Col. MaxwellFor duty tomorrowthe 7th Massachusetts regiment.
                  The honorable the Congress have been pleased to pass the following resolve.
                  By the United States in Congress assembled
                  Novr 20th 1782
                  Resolved That Commissions issue on promotions properly certified for all regimental officers entitled to fill vacancies happening before the 1st day of January next, excepting vacancies occasioned by senior officers retiring agreably to the resolve of the 19th instant any resolution of Congress to the contrary hereof notwithstanding.
                  By a General courtmartial held in Lancaster the first of November last, of which Colonel Richard Butler was president, Serjeant Louis Soss of General Hazens regiment was tried "for drawing his Sword on Lieutt Sullivan of the 4th regiment of Light Dragoons and for attempting to kill him when in the execution of his duty" found guilty of the charge, being a breach of the 5th article Section 2d of the rules and articles of war & sentenced to be reduced to a private Sentinel & receive one hundred lashes on his bare back.
                  The Commander in chief approves the Sentence but in consideration of all circumstances is pleased to remit the corporal punishment.
               